DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
 
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 May 2019.
It should be noted that if the applicant desires the withdrawn method claims to be rejoined in the event that the examined article claims are found allowable, the withdrawn claims should be amended during prosecution to contain all the limitations of the article - for example, requiring claim 8 to contain the limitations of claim 9.

Claim Rejections - 35 USC § 103
Claims 1, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0098978) in view of Barton et al. (US 5,413,687) and Montmarquet (US 4,731,156).
	Tanaka et al. is directed to a sealing material comprising a coating layer of at least one metal or metallic compound on the surface of a soft substrate (paragraph 0007).  The soft material is preferably a fluorine rubber (paragraph 0010), such as a copolymer of 50-80 mol% tetrafluoroethylene and 50-20 mol% perfluoro(alkylvinyl ether) (paragraph 0052).  The metal may be aluminum (paragraph 0099).  The coating film may be formed by a sputtering process (paragraph 0101).  The surface of the substrate may be subjected to a plasma treatment before coating to improve the adhesion of the coated layer (paragraph 0103).
	While Tanaka et al. teach the use of a plasma pretreatment to improve the adhesion of the metal layer to the substrate, the reference does not teach performing the pretreatment in the presence of a nitrogen containing gas such that nitrogen containing groups are grafted onto the surface of the substrate.
	Barton et al. is directed to a method of metallizing a fluoropolymer substrate in which a metal layer, such as copper or aluminum, is coated by sputtering onto a fluoropolymer substrate (column 1, line 67-column 2, line 15).  The adhesion of the deposited metal onto the fluoropolymer substrate is improved through the use of an ammonia plasma pretreatment as described in US 4,731,156 (column 2, lines 28-40), i.e. Montmarquet.
	It would have been obvious to use an ammonia plasma pretreatment as the plasma pretreatment of Tanaka et al. to improve the adhesion of the resulting sputtered metal coating layer.

	Regarding the limitation that the plasma process is an atmospheric plasma process, this represents a product-by-process type limitation.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, while the plasma pretreating process of Montmarquet is performed under vacuum (e.g. column 4, lines 31-40), the resulting product - i.e. fluoropolymer with nitrogen containing groups from a nitrogen containing gas grafted on its surface bonded to a metal compound - appears to be the same as the claimed 
	Regarding claims 19 and 20, Barton et al. shows that both copper and aluminum may be used to metallize fluoropolymers.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success employing copper as the metal in place of aluminum and the courts have held the selection of a known material (e.g. copper) based on its suitability for its intended use (e.g. sputter deposited metal coating on a fluoropolymer) supported a prima facie obviousness determination.  See MPEP 2144.07.

Double Patenting
Claims 1, 7, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10 of copending Application No. 16/320,916 in view of Barton et al. (US 5,413,687) and Montmarquet (US 4,731,156).
	Claims 1-6, 8, and 10 of copending Application No. 16/320,916 recite all the limitations of claims 1, 7, and 17-20 except for grafting the nitrogen containing groups onto the surface via an atmospheric plasma process performed in the presence of a nitrogen-containing gas.
	Barton et al. is directed to a method of metallizing a fluoropolymer substrate in which a metal layer, such as copper or aluminum, is coated by sputtering onto a fluoropolymer substrate (column 1, line 67-column 2, line 15).  The adhesion of the deposited metal onto the fluoropolymer substrate is improved through the use of an ammonia plasma pretreatment as described in US 4,731,156 (column 2, lines 28-40), i.e. Montmarquet.

	Regarding the limitation that nitrogen containing groups are grafted onto the surface of the elastomer, one of ordinary skill in the art would expect a plasma pretreatment conducted in the presence of ammonia to result in grafting of at least some nitrogen containing groups onto the surface being treated.  This is further supported by the atomic analysis reported by Montmarquet who records the presence of fluorine, oxygen, and carbon and notes that the remaining balance consists of hydrogen, nitrogen, and other elements (Table 1 and column 5, lines 41-44).
	Regarding the limitation that the plasma process is an atmospheric plasma process, this represents a product-by-process type limitation.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, while the plasma pretreating process of Montmarquet is performed under vacuum (e.g. column 4, lines 31-40), the resulting .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 12 of copending Application No. 16/321,462 in view of Barton et al. (US 5,413,687) and Montmarquet.
	Claims 1, 2, 4, and 12 of copending Application No. 16/321,462 recite all the limitations of claims 1, 7, and 17-20 except for grafting the nitrogen containing groups onto the surface via an atmospheric plasma process performed in the presence of a nitrogen-containing gas.
	Barton et al. is directed to a method of metallizing a fluoropolymer substrate in which a metal layer, such as copper or aluminum, is coated by sputtering onto a fluoropolymer substrate (column 1, line 67-column 2, line 15).  The adhesion of the deposited metal onto the fluoropolymer substrate is improved through the use of an ammonia plasma pretreatment as described in US 4,731,156 (column 2, lines 28-40), i.e. Montmarquet.
	It would have been obvious to use an ammonia plasma pretreatment as a means for attaching nitrogen-containing groups onto the surface of the elastomeric composition to improve the adhesion of the resulting sputtered metal coating layer.
	Regarding the limitation that nitrogen containing groups are grafted onto the surface of the elastomer, one of ordinary skill in the art would expect a plasma pretreatment conducted in the presence of ammonia to result in grafting of at least some nitrogen containing groups onto the 
	Regarding the limitation that the plasma process is an atmospheric plasma process, this represents a product-by-process type limitation.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, while the plasma pretreating process of Montmarquet is performed under vacuum (e.g. column 4, lines 31-40), the resulting product - i.e. fluoropolymer with nitrogen containing groups from a nitrogen containing gas grafted on its surface bonded to a metal compound - appears to be the same as the claimed invention.  Therefore, the burden is on the applicant to conclusively demonstrate that the pressure of the plasma process results in a product that differs in kind from that of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see lines 4-10 on page 8 of the response filed 22 December 2020, with respect to the rejections of claims over Haidari et al. in view of at least Vargo et al. have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Tanaka et al. in view of Barton et al. and Montmarquet as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787